UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5077


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

PRESTON DARNELL ROE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:07-cr-00392-HEH-1)


Submitted:    November 17, 2009             Decided:   December 7, 2009


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William J. Dinkin, DINKIN & PURNELL, P.L.L.C., Richmond,
Virginia, for Appellant. Kevin Christopher Nunnally, Special
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Preston      Roe     appeals      from     the     120-month   sentence

imposed by the district court upon his guilty plea to possession

of    a   firearm    after      having    been      convicted    of   a   felony,   in

violation of 18 U.S.C. § 922(g)(1) (2006).                      Roe’s attorney has

filed a brief in accordance with Anders v. California, 386 U.S.

738 (1967), in which he asserts that there are no meritorious

issues    for    appeal     but   questions      the    reasonableness      of   Roe’s

sentence.       Although advised of his right to file a supplemental

pro se brief, Roe has not done so.                  For the reasons that follow,

we affirm.

             Roe was indicted for murder in Virginia state court;

the   jury   found    him    guilty      of   the    lesser-included      offense   of

being an accessory after the fact.                    Roe had testified that he

was present during the shooting but that he did not fire the

weapon — rather, he testified that he took the gun from the

shooter and sold it.            Roe was then charged in federal court with

possessing a gun after having been convicted of a felony; he

pled guilty without a plea agreement.                   Roe’s advisory guidelines

range was 100-120 months imprisonment, based on a total offense

level of 27 and a criminal history category of IV.

             We review a sentence for reasonableness, applying an

abuse of discretion standard.                 Gall v. United States, 552 U.S.

38, ___, 128 S. Ct. 586, 597 (2007).                   In conducting this review,
                               2
this    court      first         examines     the    sentence          for    “significant

procedural        error,”         including       “failing       to      calculate        (or

improperly      calculating)          the   Guidelines        range,         treating     the

Guidelines      as    mandatory,       failing       to   consider       the    §   3553(a)

factors, selecting a sentence based on clearly erroneous facts,

or failing to adequately explain the chosen sentence. . . .”

Gall, 128 S. Ct. at 597.

            The appellate court next “consider[s] the substantive

reasonableness of the sentence imposed.”                     Id.       At this stage, we

take “into account the totality of the circumstances, including

the extent of any variance from the Guidelines range.”                              Id.   If

the sentence imposed is within the appropriate Guidelines range,

we presume on appeal that the sentence is reasonable.                               Rita v.

United States, 551 U.S. 338, ___, 127 S. Ct. 2456, 2459, 2462

(2007).

            Roe       argues        that    his      sentence      was        procedurally

unreasonable because the district court failed to address “each

factor set forth” in § 3553(a).                   However, the district court is

not    required      to    “robotically       tick    through      §    3553(a)’s       every

subsection.”         United States v. Johnson, 445 F.3d 339, 345 (4th

Cir. 2006).          Nor is Roe’s sentence substantively unreasonable

because the district court considered Roe’s involvement in the

underlying murder.           See United States v. Duncan, 400 F.3d 1297,

1304-05    (11th          Cir.     2005)    (holding      that         consideration       of
                                             3
acquitted conduct does not violate the Sixth Amendment as long

as the judge does not impose a sentence that exceeds what is

authorized by the jury verdict).

                 We conclude that Roe’s sentence is procedurally and

substantively reasonable.                The court correctly calculated his

advisory         Guidelines     range,    considered         the    relevant      § 3553(a)

factors, and explained its reasons for imposing the 120-month

sentence.         See United States v. Carter, 564 F.3d 325, 330 (4th

Cir.    2009)      (requiring     that      the    district    court       “place    on   the

record      an    individualized      assessment        based       on    the    particular

facts       of    the    case    before      it”).     Roe     cannot       overcome      the

presumption         of   reasonableness           accorded    his    within-guidelines

sentence.

                 We therefore affirm.         This court requires that counsel

inform Roe, in writing, of the right to petition the Supreme

Court of the United States for further review.                            If Roe requests

that    a    petition     be    filed,    but      counsel    believes       that    such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                               Counsel’s motion

must state that a copy thereof was served on Roe.                               We dispense

with oral argument because the facts and legal contentions are

adequately         presented     in   the    materials        before      the    court    and

argument would not aid the decisional process.

                                                                                    AFFIRMED
                                              4